Citation Nr: 1218632	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial evaluation higher than 20 percent for degenerative disc disease, residuals, spondylolisthesis with posterior disc bulge L5-S1.

2. Entitlement to an initial compensable evaluation for bilateral pes planus.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for asthma.

6. Entitlement to service connection for residuals of cervical segmental dysfunction, claimed as a cervical spine condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2004.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, granting service connection for lower back and bilateral pes planus disabilities, from which the Veteran appealed the initial assigned ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Further appealed therefrom were the denials of service connection regarding the issues indicated above on the title page.

Previously, the Veteran was to be afforded a March 2012 videoconference hearing, however, she did not report on the scheduled hearing date. As the Veteran has not requested to reschedule the proceeding, her hearing request must be deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.










REMAND

The Board has comprehensively reviewed this case, and finds that at this stage,           a remand of all issues is required for further development to supplement the record. The Board regrets the additional delay this will bring about, but finds no alternative in order to properly consider the merits of the appeal.

At the outset, the VA medical examinations pertaining to the Veteran's increased rating claims for higher initial evaluations for low back, and bilateral pes planus disabilities are not sufficiently contemporaneous. The Veteran last underwent relevant VA examination in November 2008, more than three years ago. The Board agrees with the Veteran's designated representative that this is too long an interval to obtain an accurate depiction of either service-connected disability, and hence, new exams will be ordered. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Turning to claimed bilateral hearing loss, the Veteran's service treatment            history indicates audiological evaluation in February 2004 in connection with             Medical Board proceedings, during which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
15
10
10
35
35

Following service discharge, in May 2005, the Veteran underwent a VA Compensation and Pension examination by an audiologist. It was observed on review of the STRs that the Veteran's enlistment examination showed hearing loss within normal limits bilaterally, while the February 2004 exam demonstrated hearing sensitivity within normal limits in the right ear, and a mild hearing loss in the left ear at 3000Hz and 4000Hz only. The Veteran herself reported a gradual onset of bilateral hearing loss, worse in the right ear, which she first noted around 2002. She further reported a history of military noise exposure with her duties as a military policeman, with noise exposure from firing weapons and sirens. She denied post-service occupational or recreational noise exposure. An audiological evaluation was completed which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
35
LEFT
20
15
20
20
25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 90 percent in the left ear.

The VA examiner further commented that these audiometric test results indicated a mild high frequency sensorineural hearing loss in the right ear only. Therefore, there was no evidence of continued left ear hearing loss. (The Board notes that for VA adjudicatory purposes, the diagnosis of a bilateral hearing loss disability is actually substantiated by the above-referenced word discrimination scores.)               According to the examiner, the Veteran's right ear hearing loss was not present on her last military hearing evaluation, and therefore, it would seem less likely as not that it began as a result of her military duties. 

The Board finds that the foregoing opinion should have addressed the Veteran's competent assertions of in-service noise exposure, as well as what STRs expressly indicate. In this regard, it is established law that the absence of documented hearing loss during service does not preclude service connection where there is other competent evidence of underlying hearing loss in service. See Hensley v. Brown,     5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Given the Veteran's allegations of in-service noise exposure in the capacity of a military policeman, there was more evidence to consider than just what was shown by the service records. While the VA examiner's analysis of the lack of consistency between in-service left ear hearing loss and post-service deficiency moreso on the right side is helpful, some further discussion of the Veteran's own lay testimony is essential. Thus, a new examination and medical opinion will be ordered. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

Reviewing also the Veteran's April 2005 VA Compensation and Pension examination for general medical evaluation, in regard to claimed service connection for asthma, the Veteran stated she had recently been diagnosed with this condition. Her reported symptoms consisted of occasional shortness of breath and wheezing, which was worse with cold weather. She stated she took an inhaler which had improved her symptoms. A physical exam was completed. The overall diagnostic impression included asthma. According to the VA examiner, the Veteran recently developed asthma, but this problem was well-controlled with inhalers.                        The examiner opined that the Veteran's asthma was not likely related to her military service history.

Meanwhile, the Board's review of STRs indicates that the Veteran's February 2004 Medical Board report (dated about six months prior to separation) expressly mentioned the diagnosis of asthma. Two months later, in her Rebuttal for Medical Evaluation Board, the Veteran indicated amongst a list of medical conditions "asthma, never treated and diagnosed." The Board finds it essential that any meaningful opinion on the etiology of asthma address this overt service history,  and a new examination will be so ordered.

Turning to the Veteran's claimed migraine headaches, the STRs are replete with references to diagnosis and treatment for this condition. The Veteran's April 2005 general medical exam addressed this subject, observing that the Veteran reported having headaches for the past 20 years, most every day, often upon awakening and with pain behind the eyes and sinus pressure. The VA examiner diagnosed             the Veteran with headaches, likely sinus headaches, but opined that the headaches were not likely due to military service as they pre-dated service. The Board finds two deficiencies here, the first being the lack of clear and unmistakable evidence establishing a disability pre-existing service (including upon review of what STRs show); and the second being that even assuming pre-existing headaches,          service connection is still available for such disability that underwent in-service aggravation. See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R.              § 3.306(a) (2011). It is essential that a new medical opinion is procured which properly accounts for whether headaches clearly and unmistakably pre-existed service, and even if this is the case, then explains whether there was any aggravation of headaches therein.  

Finally, regarding a claimed cervical spine condition, STRs reflect that a              March 2004 MRI of the cervical spine during service resulted in an impression of mild posterior disk/osteophyte at C3-4, without significant spinal canal stenosis, myelopathic cord signal or neural foraminal narrowing. Thereafter, an August 2004 military chiropractic report indicated an impression, in pertinent part, of cervical segmental dysfunction. Through the aforementioned post-service April 2005 VA general exam, the VA examiner diagnosed chronic neck pain. The examiner further stated that the etiology of this neck pain was unclear, and that the Veteran did not have a specific precipitating injury. A follow-up x-ray was recommended.           Given the findings to this point, the Board deems further factual development warranted. Another VA examination is necessary to evaluate whether there is indeed a current neck disability (based on following through with the recommended x-ray), and whether it is associated with in-service documented pathology.             This particular inquiry, along with the preceding inquiries set forth above, must be addressed through competent VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a          VA examination with an orthopedist pertaining to a claimed lower back and cervical spine conditions.        The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.        All indicated tests and studies should be performed, including an x-ray of the cervical spine, and all findings should be set forth in detail.

The VA examiner should indicate whether the Veteran currently manifests any disability of the cervical spine. Provided this is the case, then please further opine whether this condition is at least as likely as not                (50 percent or greater probability) directly related to the Veteran's military service, taking into consideration the documented service treatment history, as well as the Veteran's own assertions regarding this medical history.

It is further requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected degenerative disc disease of the lower back, including at L5-S1. In evaluating                the Veteran, the examiner should report the complete range of motion findings for the affected joint.                The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination.                  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then schedule the Veteran for a          VA podiatric examination pertaining to the severity of bilateral pes planus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Code 5276 for evaluating "flatfoot, acquired." Provided the Veteran has other symptoms of the bilateral feet associated with service-connected disability, though not traditionally evaluated as pes planus, then please specify the nature and degree of foot injury affecting the right and left feet -- in terms of moderate, moderately severe, or severe (the highest level, which follows "severe," being with actual loss of use of the foot). 

3. Then schedule the Veteran for a VA examination with a neurologist pertaining to claimed migraine headaches. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.           All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is then requested to provide an opinion responsive to the following inquiries:

(1) Did the Veteran's headaches clearly and unmistakably  pre-exist entrance into active military service?

(2) If the Veteran had such a pre-existing disability, did this condition undergo aggravation during military service (defined as a permanent worsening in severity, not due to the natural disease process)? 

(3) Provided there was no headache condition pre-existing military service, then is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are etiologically related to her active military service?   

Please indicate review of the prior April 2005 VA Compensation and Pension examination in this regard.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Then schedule the Veteran for another VA audiological examination to determine the likely etiology of bilateral hearing loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. The examiner should then opine as to whether the Veteran's current bilateral hearing loss is at least as likely as not (50 percent or greater probability) due to in-service noise exposure during the Veteran's military service, taking into consideration her reported in-service noise exposure as a military policeman, as well as the documented medical history. Please indicate review of the prior May 2005 VA Compensation and Pension examination in this regard. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Also schedule the Veteran for a VA respiratory system examination to determine the likely etiology of asthma. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.        All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should first confirm that the Veteran presently has asthma. Provided this is the case, then please opine as to whether the Veteran's asthma is at least as likely as not (50 percent or greater probability) due to military service, taking into account the documented as well as reported medical history. Please indicate review of the prior April 2005 VA Compensation and Pension examination in this regard. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998). 

7. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)










These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


